
	

113 S2416 IS: Free All Speech Act of 2014
U.S. Senate
2014-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2416
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2014
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To apply laws that restrict the political speech of American citizens to media corporations.
	
	
		1.Short title
			This Act may be cited as the
		  Free All Speech Act of 2014.
		2.Application of laws that restrict the political speech of American citizens to media corporations(a)In generalAny law that restricts the political speech of American citizens shall apply with equal force to
			 media corporations, such as the New York Times, the American Broadcasting
			 Company (ABC), the National Broadcasting Company (NBC), and the CBS
			 Television Network.(b)No application to American citizens  if application to media corporations found unconstitutionalTo the extent that the application of a law to a media corporation under subsection (a) is found
			 unconstitutional, such law shall have no force or effect with respect to
			 American citizens.
			
